Exhibit 10.1

COUNTY BANCORP, INC.

INVESTORS COMMUNITY BANK

MANAGEMENT EMPLOYEES’ ELECTIVE DEFERRED COMPENSATION PLAN

(as Amended and Restated April 18, 2017)

1.Purpose.  The purpose of the County Bancorp, Inc. Investors Community Bank
Management Employees’ Elective Deferred Compensation Plan is to enable directors
and selected key officers of INVESTORS COMMUNITY BANK, its parent county
bancorp, iNC. and their affiliates to elect to defer all or a portion of the
fees and compensation payable in cash by the Company or an affiliate on account
of service as a director or employee.  The Plan is intended to serve as a means
of maximizing the effectiveness and flexibility of the compensation arrangements
of Participants and as an aid in attracting and retaining individuals of
outstanding abilities and specialized skills for service with the Company and/or
an affiliate.  The Plan shall be an unfunded plan for tax purposes and for
purposes of Title I of ERISA, and is maintained primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees. The Plan was originally adopted as the Investors
Community Bank Management Employees’ Elective Deferred Bonus Plan, effective
January 18, 2000.  The Plan was amended and restated as the Investors Community
Bank Management Employees’ Elective Deferred Compensation Plan, effective
January 1, 2005, to comply with Code Section 409A with respect to amounts
deferred or vested under the Plan on or after January 1, 2005.  The Plan was
further amended and restated in January 2013.  The Plan is hereby amended and
restated in its entirety, effective April 18, 2017.  The Plan is not intended to
modify the treatment of any amounts deferred and vested before January 1, 2005.

2.Terms.  As used in the Plan, capitalized terms have the meanings set forth in
Section 15.

3.Plan Administration.  The Plan shall be administered by the Committee.  The
Committee has the sole authority to select the individuals, from among those
eligible, who may participate under the Plan, and to establish all other
participation requirements.  The Committee is authorized to interpret the Plan
and may from time to time adopt such rules, regulations, forms and agreements,
not inconsistent with the provisions of the Plan, as it deems advisable to carry
out the Plan.  Any decision made by the Committee under the Plan shall be in its
sole discretion and final and binding on the Participants involved and all other
individuals.

4.Eligibility and Participation

(a)Eligibility.  Any director or key officer of the Company or an affiliate may
be designated by the Committee to participate in the Plan; provided, however,
that employees eligible for designation shall be limited to a select group of
management or highly compensated employees within the meaning of Section 201(2)
of ERISA.



--------------------------------------------------------------------------------

(b)Participation.  Any eligible director or key officer shall be a “Participant”
as of the date designated by the Committee, and his or her status as a
Participant shall continue until the date on which all payments due under the
terms of the Plan have been made.

5.Election to Defer Income

(a)In General.  To the extent permitted by the Committee, for any particular
Plan Year or particular Participant, a Participant may be given the opportunity
to make an irrevocable election (“Election”) to defer receipt of all or a
portion of the fees or compensation otherwise payable to the Participant in cash
(“Income”).  Income with respect to which an Election has been made (and has not
been revoked) shall be referred to hereinafter as “Deferred Income.”  

(b)Timing of Elections.  An Election to defer receipt of Income under the Plan
shall be properly filed with the Company based upon deadlines established by the
Committee, as may be reflected in the applicable Election, but in no event later
than the following, as applicable:

(i)The last business day of the calendar year preceding the year in which the
Income is earned, or such earlier time as established by the Committee;

(ii)30 days after the respective Participant first becomes eligible to
participate in the Plan; provided that Income with respect to which the Election
is made only relates to services performed after the date of the Election; and
provided, further, that if the Participant was eligible to participate in any
account balance plans sponsored by the Company or an affiliate (as contemplated
in the plan aggregation rules under Code Section 409A) prior to becoming
eligible to participate in the Plan, the initial deferral election under the
Plan shall not be effective until the calendar year following the calendar year
in which the Participant became eligible to participate in the Plan; or

(iii)Six months prior to the end of an applicable performance period; provided
that such Election is with respect to compensation that qualifies as
“performance-based compensation” as defined under Code Section 409A.

Unless otherwise provided by the Committee, all Elections shall continue in
effect until the Participant delivers to the Company a written modification of
an Election or a written revocation of an Election.  Absent revocation of an
Election, the Election shall automatically apply to each subsequent calendar
year.

(c)Manner of Election.  Elections shall be made in writing in accordance with
Code Section 409A and with such rules and procedures as the Committee may
prescribe; provided, however, that each Election to defer shall specify the
amount to be deferred, expressed either as a fixed dollar amount or a percentage
of Income, and the time and manner of payment.

(d)Modification of Election.  Modifications to existing Elections that change
the timing or method of payment shall be subject to the following:

(i)The revised Election may not take effect until at least 12 months after the
date it is filed with the Committee; and

2

--------------------------------------------------------------------------------

(ii)The revised Election relating to a specified payment time or fixed payment
schedule shall be made not later than 12 months prior to the first scheduled
payment date reflected in the most recent Election; and

(iii)To the extent required under Code Section 409A, the revised payment date
shall be not sooner than the five-year anniversary of the previously scheduled
payment date.  

(e)Revocation of Election.  In the case of an Unforeseeable Financial Emergency,
the Participant’s Election, if any, shall be cancelled for the remainder of the
calendar year, as permitted under Code Section 409A.

6.Company Contributions

(a)The Company and/or any affiliate shall have the right, in its sole
discretion, at any time, for any reason, to make contributions to the Plan on
behalf of any Participant (“Company Contributions”).  Company Contributions
shall be made pursuant to a written notice that sets forth the terms and
conditions of the award (“Participation Agreement”).

(b)Company Contributions may take the form of a single contribution, a series of
contributions, matching contributions, or any combination thereof and may be
determined on the basis of criteria determined by the Committee.

(c)The Committee reserves the right to subject any or all Company Contributions
to restrictions and other terms or conditions, in its sole discretion.

(d)Receipt of a Company Contribution shall not entitle the Participant to any
future Company Contribution and shall not entitle any other Participant or
eligible employee or director to a Company Contribution.

7.Record and Crediting of Deferred Amounts

(a)Deferred Income Account.  The Company shall credit the amount of any Deferred
Income to a memorandum account on the Company’s or applicable affiliate’s books
and records/financial statements for the benefit of the Participant (“Deferred
Income Account”) no later than the last day of the calendar quarter in which
such Income would otherwise have been paid to the Participant.  The Deferred
Income Account shall also include all Participant deferrals and Company
Contributions credited to the Plan prior to the Effective Date.  As of each
December 31 and until such time as the Participant’s Deferred Income Account is
fully distributed, the Participant’s Deferred Income Account shall be credited
with a notional rate of return based upon the rate determined by the Committee
(the “Interest Rate”).  The Interest Rate for the Deferred Income Account as of
the Effective Date shall be the Prime Rate minus 2.25% as of January 1 of the
applicable Plan Year, subject to change from time to time by the Committee.  The
Committee may, in its sole discretion, provide for differing Interest Rates for
each component of the Deferred Income Account.

(b)Company Contribution Account.  The Company shall credit the amount of any
Company Contributions to a memorandum account on the Company’s or applicable
affiliate’s

3

--------------------------------------------------------------------------------

books and records/financial statements for the benefit of the Participant
(“Company Contribution Account”) as may be provided by the Committee at the time
of such award.  As of each December 31 and until such time as the Participant’s
Company Contribution Account is fully distributed, the Participant’s Company
Contribution Account shall be credited with the Interest Rate.  As of the
Effective Date, the Interest Rate for the Company Contribution Account, which
may or may not be the same notional rate of return used for purposes of the
Deferred Income Account, shall be the Prime Rate minus 2.25% as of January 1 of
the applicable Plan Year, subject to change from time to time by the Committee.

(c)Value and Statement of Account.  The Company shall provide each Participant
with a statement of the activity in, and value of, the Participant’s Plan
Account, including the amount of Deferred Income, Company Contributions and any
income or loss attributable to the respective Plan Account, determined as of the
Valuation Date, or more frequently as may be determined by the Committee.

8.Payment of Plan Account

(a)In General.  No withdrawals or payments shall be made from the Plan Accounts
except as provided in this Section 8.  Notwithstanding anything in the Plan to
the contrary, with respect only to Plan Amounts deferred and vested under the
Plan before January 1, 2005, the Compensation Committee, in its sole discretion
and without any obligation to do so, may accelerate distribution of the Plan
Amounts credited to the Deferred Income Account and Company Contribution Account
of the Participant.

(b)Payment Events.  Subject to Section 8(c) and Section 14(l), a Deferred Income
Account shall be payable in either a single payment or up to 10 annual
installments commencing on the first day of the month following the occurrence
of a Payment Event, as shall be reflected in the most recently applicable
Election.  All rules applicable to the distribution of a Company Contribution
Account shall be specified in the applicable Participation Agreement.  In the
event an Election or Participation Agreement has not provided specific rules
with respect to the distribution of the Plan Account, such distribution shall be
made in accordance with this Section 8.  A “Payment Event” shall be the earliest
of the following to occur:

(i)The Participant’s Separation from Service;

(ii)The Participant’s death or Disability; or

(iii)A date certain, as may be specified in the Election.

Notwithstanding the foregoing, with respect to amounts deferred or credited for
Plan Years prior to the Effective Date, a “Payment Event” means the earlier of
the Participant’s Separation from Service or the date on which the Plan is
terminated in accordance with Section 13(b) of the Plan.

(c)Manner of Payment.  A Participant may make an Election, consistent with
Section 5, to receive a distribution of the Participant’s Deferred Income
Account in either a single payment or in up to 10 annual installments; if the
Participant elects more than one installment payment, the amount of each
installment payment shall be a fraction of the value of the Participant’s Plan
Account, determined as of the Valuation Date preceding the date of the

4

--------------------------------------------------------------------------------

installment payment, the numerator of which is one and the denominator of which
is the total number of installments elected minus the number of installments
previously paid.  If no Election is made in accordance with this Section 8(c),
distribution of the Participant’s Deferred Income Account shall be made in a
single payment on the first day of the month following the occurrence of a
Payment Event.

(d)Hardship Distributions.  The Committee, whether or not a Payment Event has
occurred, may accelerate payment of amounts credited to a Participant’s Deferred
Income Account (and, if permitted by the Committee, the Company Contribution
Account) if requested by the Participant and if the requirements of this
Section 8(d) are met.  Such acceleration may occur only in the event of an
Unforeseeable Financial Emergency, and the amount of any distribution shall be
limited to the amount deemed reasonably necessary to satisfy such Unforeseeable
Financial Emergency.  As provided in Section 5(e), upon payment of a benefit to
a Participant due to an Unforeseeable Financial Emergency, such Participant’s
Election, if any, for the remainder of the calendar year shall be cancelled.

(e)Death or Disability of Participant.  In the event that a Participant shall
die or become Disabled at any time prior to complete distribution of all amounts
payable to the Participant under the provisions of the Plan, (i) the unpaid
balance of the Participant’s Deferred Income Account shall be paid to the
Participant or the Participant’s Beneficiary or Beneficiaries in a lump sum
within 90 days, unless another form of payment is provided in the Participant’s
most recent Election and has been in place for at least 12 months or was
pursuant to an election in place prior to the Effective Date, and (ii) the
unpaid balance of the Participant’s Company Contribution Account shall be paid
to the Participant or the Participant’s beneficiary as provided in the
applicable Participation Agreement.  

(f)Tax Withholding.  The Company may withhold any taxes that are required to be
withheld from the benefits provided under the Plan.  The Company’s sole
liability regarding taxes shall be to forward any amounts withheld to the
appropriate taxing authorities and to satisfy all applicable reporting
requirements.

(g)Limited Cashout.  Notwithstanding any provision of the Plan or any Election
or Participation Agreement to the contrary, if a Participant’s Plan Accounts
have a combined balance at the time of the Participant’s Separation from Service
(along with any other nonqualified deferred compensation that must be aggregated
with the Plan pursuant to Code Section 409A) that is not greater than the
applicable dollar limit under Code Section 402(g)(1)(B) ($18,000 for calendar
year 2017), the Participant’s balance in his or her Plan Account, and all other
plans aggregated pursuant to Code Section 409A, may, in the Company’s
discretion, be distributed in a single lump sum prior to two and one‑half months
following the end of the calendar year in which the Separation from Service
occurs.  Upon the date of payment pursuant to this Section, the Participant
shall have no further interest under the Plan or any similar deferred
compensation arrangements with the Company (as provided in the plan aggregation
rules under Code Section 409A).

9.Effect of Change in Control.  With respect to amounts deferred or credited for
Plan Years beginning on or after the Effective Date and unless otherwise
provided in the applicable Election, in the event of a Change in Control,
(a) the entire unpaid balance of each Deferred Income

5

--------------------------------------------------------------------------------

Account shall be distributed in a single lump sum to the Participant as of the
effective date thereof and (b) the entire unpaid balance of the Participant’s
Company Contribution Account shall continue to be distributed to the Participant
as provided in the applicable Participation Agreement.

10.Beneficiaries

(a)Automatic Beneficiary.  Unless a Participant has designated a Beneficiary in
accordance with the provisions of Section 10(b), the Beneficiary shall be deemed
to be the person or persons in the first of the following classes in which there
are any survivors of such Participant or former Participant:

(i)Spouse at the time of the Participant’s death,

(ii)Issue, per stirpes,

(iii)Parents, or

(iv)Executor or administrator of the Participant’s estate.

(b)Designated Beneficiary or Beneficiaries.  A Participant may sign a document
prescribed by the Committee designating a “Beneficiary” or “Beneficiaries” to
receive any benefit payable under the Plan and shall provide such document to
the Committee.  In the event a Participant dies at a time when a designation is
on file that does not dispose of the total benefit distributable under the Plan,
then the portion of such benefit distributable on behalf of said Participant,
the disposition of which was not determined by the deceased’s designation, shall
be distributed to a Beneficiary determined under Section 10(a).  Any ambiguity
in a Beneficiary designation shall be resolved by the Committee.

11.Unsecured Obligations

(a)Unsecured Obligations. The obligation of the Company to make payments under
the Plan shall be a general obligation of the Company, and such payments shall
be made from general assets and property of the Company.  In the event that the
Participant is employed by an affiliate of the Company, the obligation to the
Participant under the Plan shall be that of such affiliate and not the Company;
accordingly, in such circumstances, references to the Company herein may be
references to such affiliate.  Where the obligation to make payments under the
Plan is that of an affiliate of the Company, the Company shall not be a
guarantor of such obligation, nor shall any other affiliate of the Company be
such a guarantor.  Where the Participant is employed by the Company or an
affiliate and one or more other affiliates of the Company, the obligation to
make payments under the Plan with respect to such Participant shall be allocated
in a manner consistent with the allocation of the compensation expense among the
Company and the affiliates for such Participant.  The Participant’s relationship
to the Company under the Plan shall be that of a general unsecured creditor only
and neither the Plan nor any agreement entered into hereunder or action taken
pursuant hereto shall create or be construed to create a trust or fiduciary
relationship of any kind.  The Company may establish an irrevocable grantor
trust for purposes of holding and investing the Plan Account balances but such
establishment shall not create any rights in or against any amount so held.

6

--------------------------------------------------------------------------------

(b)Investments.  In its sole discretion, the Company may acquire insurance
policies, annuities or other financial vehicles for the purpose of providing
future assets of the Company to meet its anticipated liabilities under the
Plan.  Such policies, annuities or other investments shall at all times be and
remain unrestricted general property and assets of the Company or property of a
trust.  Participants and Beneficiaries shall have no rights, other than as
general unsecured creditors, with respect to such policies, annuities or other
acquired assets.

12.Claims Administration

(a)Claims Procedure.  A Participant or Beneficiary (“claimant”) who has not
received benefits under the Plan that he or she believes should be distributed
shall make a claim for such benefits as set forth below.

(i)Initiation – Written Claim.  The claimant may initiate a claim by submitting
to the Company a written claim for benefits.  If such a claim relates to the
contents of a notice received by the claimant, the claim shall be made within 60
days after such notice was received by the claimant; all other claims shall be
made within 180 days of the date on which the event that caused the claim to
arise occurred.  The claim shall state with particularity the determination
desired by the claimant.

(ii)Timing of Company Response.  The Company shall respond to such claimant
within 90 days (45 days for a claim based on Disability) after receiving the
claim.  If the Company determines that special circumstances require additional
time for processing the claim, the Company can extend the response period by an
additional 90 days (45 days for a claim based on Disability) by notifying the
claimant in writing, prior to the end of the initial 90-day period (45-day
period for a claim based on Disability), that an additional period is
required.  The notice of extension shall set forth the special circumstances and
the date by which the Company expects to render its decision.

(iii)Notice of Decision.  If the Company denies part or all of the claim, the
Company shall notify the claimant in writing of such denial.  The Company shall
write the notification in a manner calculated to be understood by the
claimant.  The notification shall set forth: (i) the specific reasons for the
denial; (ii) a reference to the specific provisions of the Plan on which the
denial is based; (iii) a description of any additional information or material
necessary for the claimant to perfect the claim and an explanation of why it is
needed; (iv) an explanation of the Plan’s review procedures and the time limits
applicable to such procedures; and (v) a statement of the claimant’s right to
bring a civil action under Section 502(a) of ERISA following an adverse benefit
determination on review.

(b)Review Procedure.  If the Company denies part or all of the claim, the
claimant shall have the opportunity for a full and fair review by the Company of
the denial as set forth below.

(i)Initiation – Written Request.  To initiate the review, the claimant shall
file with the Company a written request for review within 60 days (180 days for
a claim based on Disability) after receiving the Company’s notice of denial.

7

--------------------------------------------------------------------------------

(ii)Additional Submissions – Information Access.  The claimant shall then have
the opportunity to submit written comments, documents, records and other
information relating to the claim.  The Company shall provide the claimant, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant (as defined in applicable ERISA
regulations) to the claimant’s claim for benefits.

(iii)Considerations on Review.  In considering the review, the Company shall
take into account all materials and information the claimant submits relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

(iv)Timing of Company Response.  The Company shall respond in writing to such
claimant within 60 days (45 days for a claim based on Disability) after
receiving the request for review.  If the Company determines that special
circumstances require additional time for processing the claim, the Company may
extend the response period by an additional 60 days (45 days for a claim based
on Disability) by notifying the claimant in writing, prior to the end of the
initial 60-day period (45-day period for a claim based on Disability), that an
additional period is required.  The notice of extension shall set forth the
special circumstances and the date by which the Company expects to render its
decision.

(v)Notice of Decision.  The Company shall notify the claimant in writing of its
decision on review.  The Company shall write the notification in a manner
calculated to be understood by the claimant.  The notification shall set forth:
(i) the specific reasons for the denial; (ii) a reference to the specific
provisions of the Plan on which the denial is based; (iii) a statement that the
claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
(as defined in applicable ERISA regulations) to the claimant’s claim for
benefits; and (iv) a statement of the claimant’s right to bring a civil action
under Section 502(a) of ERISA.

(c)Designation.  The Company may designate any other person of its choosing to
make any determination otherwise required under this Section.

(d)Legal Action.  A claimant’s compliance with the foregoing provisions of this
Section is a mandatory prerequisite to a claimant’s right to commence any legal
action with respect to any claim for benefits under the Plan.

13.Amendment and Termination

(a)Amendment.  The Committee may at any time amend the Plan in whole or in part;
provided, however, that no amendment shall decrease any amount then credited to
a Plan Account.

(b)Company’s Right to Terminate.  Although the Company anticipates that it will
continue the Plan for an indefinite period of time, there is no guarantee that
the Company will continue the Plan or will not terminate the Plan at some time
in the future.  Accordingly, to the maximum extent permitted pursuant to Code
Section 409A, the Company reserves the right to discontinue its sponsorship of
the Plan and/or to terminate the Plan at any time with respect to any or all of
the Participants by action of the Board.  Upon the termination of the Plan, each
Plan

8

--------------------------------------------------------------------------------

Account shall remain in the Plan until the Participant becomes eligible for the
benefits provided under the Plan in accordance with the terms of the Plan unless
otherwise permitted by Code Section 409A.  The termination of the Plan shall not
adversely affect any Participant or Beneficiary who has become entitled to the
payment of any benefits under the Plan as of the date of
termination.  Notwithstanding the foregoing provisions of this Section 13(b), if
the Board determines that it is permissible to distribute a Plan Account by
reason of Plan termination without violating the prohibition on acceleration of
payments under Code Section 409A, the Board may elect to distribute a Plan
Account following termination of the Plan, in which case the date of the Plan
termination will be treated as the date of the Participant’s Separation from
Service.  Upon the termination of the Plan and a permitted distribution, each
Participant shall receive the balance of his or her Plan Account in the form of
a lump sum payment.

14.Miscellaneous

(a)Non-Assignability.  No right to receive payments under the provisions of the
Plan shall be transferable or assignable by a Participant, except by will or the
laws of descent and distribution, and during his or her lifetime payment may
only be received by the Participant or his or her legal representative or
guardian.

(b)Incapacity.  If the Committee determines that any Participant or other person
entitled to payments under the Plan is incompetent by reason of physical or
mental disability and is consequently unable to give a valid receipt for
payments made hereunder, or is a minor, the Committee may order the payments
becoming due to such person to be made to another person for the Participant’s
benefit, without responsibility on the part of the Committee to follow the
application of amounts so paid.  Payments made pursuant to this Section shall
completely discharge the Company with respect to such payments.

(c)Independence of Plan.  Except as otherwise expressly provided herein, the
Plan shall be independent of, and in addition to, any other benefit agreement or
plan of the Company or any rights that may exist from time to time thereunder.

(d)No Employment Rights Created.  The Plan shall not be deemed to constitute a
contract conferring upon any Participant the right to remain employed by the
Company or any affiliate for any period of time.

(e)Responsibility for Legal Effect.  Neither the Company, its affiliates or the
Board or Committee, nor any officer, member, director, employee, delegate or
agent of any of them, makes any representations or warranties, express or
implied, or assumes any responsibility concerning the legal, tax, or other
implications or effects of the Plan.  Without limiting the generality of the
foregoing, neither the Company nor its affiliates shall have any liability for
the tax liability that a Participant may incur resulting from participation in
the Plan or the payment of benefits hereunder.

(f)Limitation of Sponsor Liability.  Any right or authority exercisable by the
Company, pursuant to any provision of the Plan, shall be exercised in the
Company’s capacity as sponsor of the Plan, or on behalf of the Company in such
capacity, and not in a fiduciary capacity, and may be exercised without the
approval or consent of any person in a fiduciary capacity.  

9

--------------------------------------------------------------------------------

Neither the Company, nor any of its respective officers, members, directors,
employees, agents or delegates, shall have any liability to any party for its
exercise of any such right or authority.

(g)Successors.  The terms and conditions of the Plan shall inure to the benefit
of and bind the Company, and its successors, the Participants, their
Beneficiaries and the heirs and personal representatives of the Participants and
their Beneficiaries.

(h)Governing Law.  All questions concerning the construction, validity and
interpretation of the Plan and the performance of the obligations imposed by the
Plan shall be governed by the internal laws of the State of Wisconsin applicable
to agreements made and wholly to be performed in such state without regard to
conflicts of laws.

(i)Construction.  In the Plan, unless otherwise stated, the following uses
apply: (a) references to a statute refer to the statute and any amendments and
any successor statutes, and to all regulations promulgated under or implementing
the statute, as amended, or its successors, as in effect at the relevant time;
(b) in computing periods from a specified date to a later specified date, the
words “from” and “commencing on” (and the like) mean “from and including,” and
the words “to,” “until” and “ending on” (and the like) mean “to, but excluding”;
(c) references to a governmental or quasi-governmental agency, authority or
instrumentality also refer to a regulatory body that succeeds to the functions
of the agency, authority or instrumentality; (d) indications of time of day are
based upon the time applicable to the location of the principal headquarters of
the Company; (e) the words “include,” “includes” and “including” (and the like)
mean “include, without limitation,” “includes, without limitation” and
“including, without limitation,” (and the like) respectively; (f) all references
to articles, sections and exhibits (and the like) are to articles, sections and
exhibits (and the like) in the Plan; (g) the words “hereof,” “herein,” “hereto,”
“hereby,” “hereunder,” (and the like) refer to the Plan as a whole; (h) any
reference to a document or set of documents, and the rights and obligations of
the parties under any such documents, means such document or documents as
amended from time to time, and all modifications, extensions, renewals,
substitutions or replacements thereof; (i) all words used shall be construed to
be of such gender or number as the circumstances and context require; (j) the
captions and headings appearing in the Plan have been inserted solely for
convenience of reference and shall not be considered a part of the Plan, nor
shall any of them affect the meaning or interpretation of the Plan and (k) all
accounting terms not specifically defined herein shall be construed in
accordance with GAAP.

(j)Severability.  In the event that any provision or term of the Plan, or any
agreement or instrument required hereunder, is determined by a judicial,
quasi-judicial or administrative body to be void or not enforceable for any
reason, all other provisions or terms of the Plan or such agreement or
instrument shall remain in full force and effect and shall be enforceable as if
such void or nonenforceable provision, term, agreement or instrument had never
been a part of the Plan, except as to the extent the Committee determines such
result would have been contrary to the intent of the Company in establishing and
maintaining the Plan.

(k)Indemnification.  The Company shall indemnify, defend, and hold harmless any
employee, officer or director of the Company for all acts taken or omitted in
carrying out the responsibilities of the Company, Board or Committee under the
terms of the Plan or other responsibilities imposed upon such individual by
law.  This indemnification for all such acts taken or omitted is intentionally
broad, but shall not provide indemnification for any civil penalty that

10

--------------------------------------------------------------------------------

may be imposed by law, nor shall it provide indemnification for embezzlement or
diversion of Plan funds for the benefit of any such individual.  The Company
shall indemnify any such individual for expenses of defending an action by a
Participant, Beneficiary, service provider, government entity or other person,
including all legal fees and other costs of such defense.  The Company shall
also reimburse any such individual for any monetary recovery in a successful
action against such individual in any federal or state court or arbitration.  In
addition, if a claim is settled out of court with the concurrence of the
Company, the Company shall indemnify any such individual for any monetary
liability under any such settlement, and the expenses thereof.  Such
indemnification shall not be provided to any person who is not a present or
former employee, officer or director of the Company.

(l)Compliance with Section 409A.  

(i)To the extent any provision of the Plan or action by the Company would
subject a Participant to liability for interest or additional taxes under Code
Section 409A, it shall be deemed null and void, to the extent permitted by law
and deemed advisable by the Company.  It is intended that the Plan comply with
Code Section 409A, and the Plan shall be administered accordingly and
interpreted and construed on a basis consistent with such
intent.  Notwithstanding any provision of the Plan to the contrary, no
termination or similar payments or benefits shall be payable hereunder on
account of a Participant’s termination of employment unless such termination
constitutes a “separation from service” within the meaning of Code Section
409A.  The Plan may be amended to the extent necessary (including retroactively)
by the Company to avoid the application of taxes or interest under Code Section
409A, while maintaining to the maximum extent practicable the original intent of
the Plan.  This Section 14(l) shall not be construed as a guarantee of any
particular tax effect for benefits under the Plan and the Company does not
guarantee that any such benefits will satisfy the provisions of Code Section
409A or any other Code provision.  Distributions made to a Participant under the
Plan in error shall be returned to the Company and shall not create a legally
binding right to such distributions.

(ii)If, as of the effective date of the Participant’s Separation from Service,
the Participant is a Specified Employee, then, to the extent required pursuant
to Code Section 409A, payment of any portion of the Participant’s Plan Account
that would otherwise have been paid to the Participant during the six-month
period following the Participant’s Separation from Service (the “Delayed
Payments”) shall be delayed until the date that is six months and one day
following Participant’s Separation from Service or, if earlier, the date of the
Participant’s death (the “Delayed Payment Date”).  As of the Delayed Payment
Date, the Delayed Payments plus interest at the Interest Rate then in effect,
for the period of delay, shall be paid to the Participant in a single lump sum.
Any portion of the Plan Account that was not otherwise due to be paid during the
six-month period following the Participant’s Separation from Service shall be
paid to the Participant in accordance with the respective payment schedule set
forth under the Plan or the Participation Agreement.

15.Definitions

(a)“Annual Base Salary” means the respective Participant’s rate of annual base
salary then in effect.

11

--------------------------------------------------------------------------------

(b)“Bank” means Investors Community Bank, a Wisconsin banking corporation.

(c)“Beneficiary” has the meaning set forth in Section 10(b).

(d)“Board” means the Board of Directors of the Company.

(e)If the Participant is subject to an employment agreement (or other similar
agreement) with the Company or an affiliate that provides a definition of
termination for “cause” (or the like), then, for purposes of the Plan, the term
“Cause” has the meaning set forth in such agreement; and in the absence of such
a definition, “Cause” means:

(i)Participant’s willful and continuing failure to perform Participant’s duties,
which failure is not remedied within five business days after receipt of written
notice of such failure from the Company;

(ii)Participant’s conviction of, or plea of nolo contendere to, a crime of
embezzlement or fraud or any felony under the laws of the United States or any
state thereof;

(iii)Participant’s breach of fiduciary responsibility;

(iv)An act of dishonesty by the Participant that is materially injurious to the
Company or an Affiliate;

(v)Participant’s engagement in one or more unsafe or unsound banking practices
that have a material adverse effect on the Company or an Affiliate;

(vi)Participant removal or permanent suspension from banking pursuant to Section
8(e) of the FDIA or any other applicable state or federal law;

(vii)An act or omission by the Participant that leads to a material harm
(financial or reputational) to the Company or an Affiliate in the community; or

(viii)A material breach of Company policies as may be in effect from time to
time

The determination of whether the Participant’s employment was terminated for
Cause shall be made by the Company in its sole discretion.

Further, notwithstanding any definition of termination for “cause” (or the like)
in an employment agreement (or other similar agreement) between the Participant
and the Company or an affiliate, “Cause” for purposes of the Plan shall in all
events include the Participant’s violation of any applicable confidentiality or
other restrictive covenant agreement between the Participant and the Company or
an affiliate.

Further, the Participant shall be deemed to have terminated for Cause if, after
the Participant’s Separation from Service, facts and circumstances arising
during the course of the Participant’s service with the Company are discovered
that would have constituted a termination for Cause.

12

--------------------------------------------------------------------------------

Further, all rights a Participant has or may have under the Plan shall be
suspended automatically during the pendency of any investigation by the Company
or during any negotiations between the Company and the Participant regarding any
actual or alleged act or omission by the Participant of the type described in
the applicable definition of “Cause.”

(f)“Change in Control” means the first to occur of the following:

(i)The acquisition in one or more transactions by any “person” (for purposes of
this definition, as such term is used for purposes of Section 13(d) or 14(d) of
the 1934 Act) of “beneficial ownership” (for purposes of this definition, within
the meaning of Rule 13d-3 promulgated under the Securities Exchange Act of 1934
(the “1934 Act”) of more than 50% of the combined voting power of the Company’s
then outstanding Voting Securities; provided, however, that for purposes of this
definition, the Voting Securities acquired directly from the Company by any
person shall be excluded from the determination of such person’s beneficial
ownership of Voting Securities (but such Voting Securities shall be included in
the calculation of the total number of Voting Securities then outstanding); or

(ii)During any 12-month period, the individuals who are members of the Incumbent
Board cease for any reason to constitute at least a majority of the Board;
provided, however, that if the election, or nomination for election by the
Company’s shareholders, of any new director was approved by a vote of at least
two-thirds of the Incumbent Board, such new director shall, for purposes of the
Plan, be considered as a member of the Incumbent Board, but excluding for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board; or

(iii)The consummation of a merger or consolidation involving the Company if the
Company’s shareholders immediately before such merger or consolidation do not
own, directly or indirectly immediately following such merger or consolidation,
50% or more of the combined voting power of the outstanding voting securities of
the corporation resulting from such merger or consolidation in substantially the
same proportion as their ownership of the Voting Securities immediately before
such merger or consolidation; or

(iv)The consummation of a complete liquidation or dissolution of the Company or
an agreement for the sale or other disposition of all or substantially all of
the assets of the Company; or

(v)Acceptance by the Company’s shareholders of shares in a share exchange if the
Company’s shareholders immediately before such share exchange do not own,
directly or indirectly immediately following such share exchange, 50% or more of
the combined voting power of the outstanding voting securities of the
corporation resulting from such share exchange in substantially the same
proportion as their ownership of the Voting Securities outstanding immediately
before such share exchange.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because more than 50% of the then outstanding Voting Securities is
acquired by (A) a trustee or other

13

--------------------------------------------------------------------------------

fiduciary holding securities under one or more employee benefit plans maintained
by the Company or any of its affiliates, or (B) any corporation that,
immediately prior to such acquisition, is owned directly or indirectly by the
Company’s shareholders in the same proportion as their ownership of stock in the
Company immediately prior to such acquisition.

Moreover, notwithstanding the foregoing, a Change in Control shall not be deemed
to occur solely because any person (the “Subject Person”) acquires beneficial
ownership of more than the permitted amount of the outstanding Voting Securities
as a result of the acquisition of Voting Securities by the Company that, by
reducing the number of Voting Securities outstanding, increases the proportional
number of shares beneficially owned by the Subject Person, provided that if a
Change in Control would occur (but for the operation of this sentence) as a
result of the acquisition of Voting Securities by the Company, and after such
share acquisition by the Company, the Subject Person becomes the beneficial
owner of any additional Voting Securities that increases the percentage of the
then outstanding Voting Securities beneficially owned by the Subject Person,
then a Change in Control shall be deemed to have occurred.

Notwithstanding anything in this Change in Control definition to the contrary,
in the event that any amount or benefit under the Plan constitutes deferred
compensation and the settlement of or distribution of such amount or benefit is
to be triggered by a Change in Control, then such settlement or distribution
shall be subject to the event constituting the Change in Control also
constituting a “change in control event” under Code Section 409A.

(g)“Code” means the Internal Revenue Code of 1986.

(h)“Committee” means the Compensation Committee of the Board.

(i)“Company” means County Bancorp, Inc.

(j)“Company Contributions” has the meaning set forth in Section 6(a).

(k)“Company Contribution Account” has the meaning set forth in Section 7(b).

(l)“Deferred Income” has the meaning set forth in Section 5(a).

(m)“Deferred Income Account” has the meaning set forth in Section 7(a).

(n)“Delayed Payment Date” has the meaning set forth in Section 14(l).

(o)“Delayed Payments” has the meaning set forth in Section 14(l).

(p)“Disability” or “Disabled” means (i) the Participant is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (ii) the
Participant is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the

14

--------------------------------------------------------------------------------

Company.  Notwithstanding the foregoing, with respect to amounts deferred and
vested under the Plan before January 1, 2005, disability shall be determined by
the Compensation Committee in its sole discretion.

(q)“Effective Date” means April 18, 2017.

(r)“Election” has the meaning set forth in Section 5(a).

(s)“ERISA” means the Employee Retirement Income Security Act of 1974.

(t)If the Participant is subject to an employment agreement (or other similar
agreement) with the Company or an affiliate that provides a definition of
termination for “good reason” (or the like), then, for purposes of the Plan, the
term “Good Reason” has the meaning set forth in such agreement; and in the
absence of such a definition, “Good Reason” means the occurrence of any one of
the following events, unless the Participant agrees in writing that such event
shall not constitute Good Reason:

(i)A material and adverse change in the nature, scope, or status of the
Participant’s position, authorities, or duties from those in effect immediately
following the date the Participant is selected to participate in the Plan;

(ii)A material reduction in the Participant’s Annual Base Salary or target
annual bonus opportunity, or a material reduction in the Participant’s aggregate
benefits or other compensation plans in effect immediately following the date
the Participant is selected to participate in the Plan;

(iii)A relocation of the Participant’s primary place of employment of more than
35 miles from the Participant’s primary place of employment immediately
following the date the Participant is selected to participate in the Plan;

(iv)The failure by an acquirer to assume this Agreement at the time of a Change
in Control; or

Notwithstanding any provision of this Good Reason definition to the contrary,
(A) prior to the Participant’s Separation from Service for Good Reason, the
Participant must give the Company written notice of the existence of any
condition set forth in a clause immediately above within 90 days of its initial
existence and the Company shall have 30 days from the date of such notice in
which to cure the condition giving rise to Good Reason, if curable, and if,
during such 30-day period, the Company cures the condition giving rise to Good
Reason, such condition shall not constitute Good Reason and (B) any Separation
from Service for Good Reason must occur within six months of the initial
existence of the condition constituting Good Reason.

(u)“Income” has the meaning set forth in Section 5(a).

(v)“Incumbent Board” means the members of the Board as of the Effective Date.

(w)“Interest Rate” has the meaning set forth in Section 7(a).

15

--------------------------------------------------------------------------------

(x)“Participant” has the meaning set forth in Section 4(b).

(y)“Participation Agreement” has the meaning set forth in Section 6(a).

(z)“Payment Event” has the meaning set forth in Section 8(b).

(aa)“Plan” means the Investors Community Bank Management Employees’ Elective
Deferred Compensation Plan.

(bb)“Plan Account” means the Company Contribution Account together with the
Deferred Income Account.

(cc)“Plan Year” means the calendar year, unless otherwise specified in a
Participation Agreement.

(dd)“Prime Rate” means the highest quoted base rate on corporate loans at large
U.S. money center commercial banks as published in the “Money Rates” section of
the most recent Midwest Edition of The Wall Street Journal, provided that if at
any time such rate is no longer so published in the “Money Rates” section of the
Midwest Edition of The Wall Street Journal, Prime Rate shall mean the interest
rate announced as its prime rate of interest by the largest commercial bank
headquartered in the State of Wisconsin.

(ee)“Separation from Service” means the termination of the Participant’s
employment or service with the Company and its affiliates for reasons other than
death.  Whether a Separation from Service occurs shall be determined in
accordance with Code Section 409A based on whether the facts and circumstances
indicate that the Company and the Participant reasonably anticipate that no
further services will be performed after a certain date or that the level of
bona fide services the Participant will perform after such date (whether as an
employee or as an independent contractor) will permanently decrease to no more
than 49% of the average level of bona fide services performed (whether as an
employee or an independent contractor) over the immediately preceding 12-month
period (or the full period of services to the Company if the Participant has
been providing services to the Company less than 12 months).  For periods during
which the Participant is on a paid bona fide leave of absence (as defined in
Treasury Regulation Section 1.409A-1(h)(1)(i)) and has not otherwise terminated
employment, the Participant shall be treated as providing bona fide services at
a level equal to the level of services that the Participant would have been
required to perform to receive the compensation paid with respect to such leave
of absence.  Periods during which the Participant is on an unpaid bona fide
leave of absence (as defined in Treasury Regulation Section 1.409A-1(h)(1)(i))
and has not otherwise terminated employment are disregarded for purposes of this
definition (including for purposes of determining the applicable 12-month
period).

(ff)“Specified Employee” means any Participant who is a “key employee” (as
defined in Code Section 416(i) without regard to paragraph (5) thereof), as
determined by the Company based upon the 12-month period ending on each December
31st (such 12-month period is referred to below as the “identification
period”).  All Participants who are determined to be key employees during the
identification period shall be treated as Specified Employees for purposes of
the Plan during the 12-month period that begins on April 1st following the close
of such identification period.  For purposes of determining whether an
individual is a key employee,

16

--------------------------------------------------------------------------------

“compensation” shall mean such individual’s W-2 compensation as reported by the
Company for a particular calendar year.

(gg)“Subject Person” has the meaning set forth in Section 15(f).

(hh)“Unforeseeable Financial Emergency” means a severe financial hardship to the
Participant resulting from (i) an illness or accident of the Participant, the
Participant’s spouse, the Participant’s beneficiary or the Participant’s
dependent (as defined in Code Section 152, without regard to Code Sections
152(b)(1), (b)(2), and (d)(1)(B)); (ii) loss of the Participant’s property due
to casualty; or (iii) other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant, all as determined by the Committee and in accordance with Code
Section 409A (or Code Section 457 for amounts deferred and vested prior to
January 1, 2005).

(ii)“Valuation Date” means each December 31.

(jj)“Voting Securities” means any Company securities that ordinarily possess the
power to vote in the election of directors without the happening of any
precondition or contingency.

17